Citation Nr: 0107292	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-07 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
disability benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 determination from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant had no service as a member 
of the Army of the United States (AUS), or the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met as a matter of law; the appellant 
is not eligible for VA benefits.  38 U.S.C.A. §§ 101, 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In September 1969 the RO received a claim for service 
connection.  The appellant noted his name, dates of service, 
service number and that he was a private in the Combat 
Company, 14th Infantry, "USAFIP N.L."  The same essential 
information was provided in affidavits submitted with his 
application.  

In October 1969 ARPERCEN responded that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  

Subsequent to this, the appellant submitted numerous 
affidavits in support of his contention that he had valid 
military service as a member of the Combat Company, 14th 
Infantry.  

The appellant also submitted various certifications to show 
support for his contention of service as a recognized 
guerilla in the 14th Infantry.  

In a June 1973 certification, the Assistant Adjutant General 
of the Philippine Army noted that the appellant had joined a 
guerilla unit but that his name was not carried on the 
approved, reconstructed guerilla roster of Combat Company, 
14th Infantry.  This was again noted in an April 1975 
certification.  

In May 1975 the RO submitted another request to ARPERCEN to 
verify the service of the appellant.  In February 1976 
ARPERCEN responded that the evidence submitted was 
insufficient to warrant a change in the prior, negative 
certification.  

The appellant continued to submit documents containing the 
same information he had previously provided, as described 
above.  In May 1999 he submitted affidavits stating that he 
served in the 14th Infantry.  

In July 1999 the RO notified the appellant that the service 
department had already been unable to confirm his record of 
service.  It further advised the appellant that he had not 
provided any information that would warrant another request 
for verification, as he had not submitted any personal data 
that were different from the data he had already submitted 
and were considered by ARPERCEN.  

Following this, the appellant submitted more documents 
essentially restating information already on file.  




Criteria

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as an appellant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  
38 C.F.R. § 3.203(c).

One who has not provided evidence of valid military service, 
such as the appellant in the instant case, never attains the 
status of appellant.  Consequently, VA is not obliged to 
determine whether there exists a well-grounded claim, nor 
obliged to assist him in developing facts pertinent to his 
contentions.  Aguilar, supra.

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

The law authorizes the payment of pension to a "veteran" of a 
war who has the requisite service and who is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991);  38 C.F.R. 
§ 3.1(d) (2000).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6 (2000).  

Service in the Regular Philippine Scouts is included for 
pension and compensation benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits.  38 C.F.R. § 3.8(c) and 
(d).  

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. §§ 3.8(d)(1), (2) (2000).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: 

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and 

(2) the document contains needed information as to length, 
time, and character of service; and 

(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2000).  However, when the appellant does not 
submit evidence of service or the evidence submitted does not 
meet the requirements of 38 C.F.R. § 3.203, the VA shall 
request verification of service from the service department.  

The Court has held that the VA is prohibited from finding, on 
any basis other than a service department document, which the 
VA believes to be authentic and accurate, or service 
department verification that a particular individual served 
in the United States Armed Forces.  Service department 
findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Analysis

In the instant case, the RO forwarded the service information 
(ARPERCEN) provided by the appellant to the appropriate 
service department.  The RO sent a general requests in 
September 1969 and May 1975.  

In October 1969, the service department responded that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  In February 
1976, it responded that no evidence had been submitted to 
warrant a change in the prior negative certification.  


The appellant subsequently submitted affidavits as well as 
other evidence which essentially re-states the relevant 
information he provided in his application and that was 
forwarded for verification to ARPERCEN, including his name, 
service number, unit, and dates of service.  

All of the above-mentioned documents fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate U.S. service department.  

Therefore, these documents may not be accepted by the Board 
as verification of the appellant's service for the purpose of 
receiving VA benefits.  Further, as was stated above, the 
information provided pursuant to the veteran's current claim 
have previously been considered by ARPERCEN.  They do not 
indicate any new information, such as a different name, that 
would warrant another request for verification.  

The service department's determination that the appellant did 
not serve as a member of either the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces, is binding upon the Board.  
Duro, supra.  

In light of the above, the claim for entitlement to 
eligibility for VA benefits based on recognized military 
service lacks legal merit and must, therefore, be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As a final point of information, if an individual believes 
there is a reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).


ORDER

Eligibility for VA benefits is not established and the appeal 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

